IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


STATE OF DELAWARE,                   :
                                     :     ID NO. 1405009437
            v.                       :
                                     :
MICHAEL R. HUDGINS,                  :
                                     :
            Defendant.               :


                           Submitted: June 17, 2015
                             Decided: July 1, 2015


                      Upon Consideration of Defendant’s
                             Motion to Suppress
                                GRANTED


                                    ORDER


Gregory R. Babowal, Esquire, Deputy Attorney General, Department of Justice,
Dover, Delaware for the State of Delaware.

P. Scott Wilson, Esquire, Law Office of P. Scott Wilson, Dover, Delaware for
Defendant.




Young, J.
State v. Hudgins
Case I.D. No. 1405009437
July 1, 2015

                                     DECISION
      Defendant Hudgins has moved to suppress all evidence obtained by the State
in the course of an unwarranted stop of Defendant’s vehicle.
      At about 10:20 p.m., May 12, 2014, Defendant and Officer Ballinger were
operating vehicles in opposite directions, coming toward each other, on Stevenson
Drive, in Kent County, Delaware. Stevenson Drive is a relatively narrow, residential
road, on which some parking on each side of the road existed. Stevenson Drive has
no center line marked.
      Officer Ballinger noted Defendant “coming toward” him, with at least some
portion of Defendant’s vehicle left of the (unmarked) center of the roadway. Prior to
the creation of any dangerous proximity with Officer Ballinger’s vehicle, Defendant,
by Officer Ballinger’s description, “corrected” the situation, without a danger of
collision. Defendant then “waved” at Officer Ballinger. Officer Ballinger then had
Defendant pull over and come to a stop. During this time, Officer Ballinger was on
patrol in a “high crime area” looking for signs of criminal activity, primarily drug
activity, but specifically not incidents of intoxicated driving.
      Defendant was ultimately charged by Officer Ballinger with violations of 21
Del. Code § 4199(A) (which was not indicted) and 21 Del. Code § 4114, driving on
the wrong side of the road (which was).
      The actions of Defendant did not give rise to a legitimate stop by the State.
Driving toward the center of a narrow residential road, particularly at a dark time of
night, with a constant concern for activities from either side, is not at all unusual, so
long as the “correction” is made in due time, which it was here. Similarly, a wave to

                                           2
State v. Hudgins
Case I.D. No. 1405009437
July 1, 2015

an on-coming vehicle after the correction could be no more than the acknowledgment
of the circumstance. To an experienced officer, such as Officer Ballinger, a sense or
feeling of intoxicated driving may well have arisen – and, for that matter, probably
would have turned out to be accurate. However, in the event of such an educated
suspicion of intoxicated driving, the appropriate measure would have been to follow
the vehicle further, in order to see if any articulable irregularities developed.
      Given the situation, the stop was not supportable. Because of that
determination, any possible Rodriguez v. U.S., 575 U.S. _____ (2015), issues
concerning the timing between the Ballinger stop and the Digati DUI procedures need
not to be addressed, though they may well be significant in this case.
      Defendant’s Motion to Suppress is GRANTED.
      IT IS SO ORDERED.


                                            /s/ Robert B. Young
                                                       J.
RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                                           3